Citation Nr: 0202166	
Decision Date: 03/07/02    Archive Date: 03/15/02

DOCKET NO.  99-20 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 
percent for left lateral rectus palsy.

2.  Entitlement to a compensable disability evaluation for 
left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1957 to January 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision 
issued by the Montgomery, Alabama, Regional Office (RO) of 
the Department of Veterans Affairs (VA).

In his September 1999 Substantive Appeal (VA Form 9), the 
veteran indicated that the RO had failed to comply with its 
duty to assist claimants by "fail[ing] to 'infer' an issue 
of service-connection for tinnitus of the left ear, secondary 
to my service-connected left ear condition."  A review of 
the file, however, shows that this issue has already been 
adjudicated by the RO and that, in fact, service connection 
for tinnitus in the left ear was granted in a December 1993 
rating decision, in which a 10 percent rating was assigned, 
effective from August 1991.  By letter dated October 26, 
1999, the veteran was reminded of this fact.  Thus, no 
further action regarding this particular allegation/request 
is warranted.

It is also noted that, according to a July 1998 VA 
audiological examination report, the veteran had been 
"followed by the Birmingham VA Audiology Department since 
October 1991."  The veteran, however, reported at the time 
"no medical treatment or surgery involving his ears," other 
than receiving a hearing aid in March 1992.  Records 
reflecting an October 1991 VA audiologic evaluation, with a 
recommendation to pursue a hearing aid evaluation, are in the 
file.  It is not clear whether additional records produced 
between October 1991 and July 1998 may be missing from the 
file.  It is the Board's opinion, however, that it is 
unnecessary to attempt to secure any such evidence because 
more recently-produced competent evidence (in the form of the 
July 1998 report itself, and a July 1999 private audiological 
report, both of which are deemed appropriate for rating 
purposes) is of record, and that is the evidence that is 
relevant to the matters on appeal:  Where entitlement to 
compensation has already been established, as in the present 
case, and an increase in the disability rating is at issue, 
the present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).


FINDINGS OF FACT

1.  All reasonable efforts to secure and develop the evidence 
that is necessary for an equitable disposition of the matters 
on appeal have been made by the agency of original 
jurisdiction.

2.  The veteran's left eye diplopia is productive of visual 
acuity rated as 5/200, the veteran is shown to have 20/20 
corrected vision in his nonservice-connected right eye, and 
there is no evidence of anatomical loss of either eye.

3.  The service-connected left ear hearing loss is shown to 
be manifested by average puretone thresholds not higher than 
40 decibels in the left ear, and speech discrimination 
(recognition) scores not lower than 88 percent.


CONCLUSIONS OF LAW

1.  A disability evaluation in excess of 30 percent for left 
lateral rectus palsy is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.383(a)(1), 
4.79, 4.83a, 4.84a, Diagnostic Codes 6062, 6066, 6071-6074, 
6090, 6092 (2001).

2.  A compensable disability rating for left ear hearing loss 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.85-4.87a, Diagnostic Code 6100 
(1998); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.10, 4.85-4.87, 
Diagnostic Code 6100 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

A review of the record reveals that service connection was 
originally granted for left lateral rectus palsy and left ear 
hearing loss, both secondary to trauma, in an August 1981 
rating decision.  The disabilities were rated as 30 and zero 
percent disabling, respectively.

In March 1984, the Board denied the veteran's appeal of a 
claim for a compensable disability evaluation for his 
service-connected left ear hearing loss.  Thereafter, in 
August 1993, the Board denied the veteran's appeal of a 
similar claim, as well as his appeal of a claim for a 
disability evaluation in excess of 30 percent for the 
service-connected left eye disability.

In May 1998, the veteran submitted a new claim, requesting 
increased ratings for the above mentioned service-connected 
disabilities, claiming that both disabilities had "worsened 
in the past two years."

On VA "eye" examination in July 1998, it was noted that the 
veteran had sustained a skull fracture in 1959, resulting in 
his current left lateral rectus palsy.  Since that time, the 
veteran had had surgery twice to realign his left eye, and 
had suffered from consistent diplopia.  The visual acuity 
examination of the right eye revealed uncorrected vision of 
20/200 (near) and 20/25 (far), and corrected vision of 20/20 
(near and far).  The visual acuity examination of the left 
eye revealed uncorrected vision of 20/200 (near) and 20/25 
(far), and corrected vision of 20/20 (near) and "20/20 -2" 
(far).  Diplopia fields revealed "rates at 5/200."  Visual 
fields were normal, and the examiner noted that the external 
exam revealed bilateral iridotomies and more extensive 
surgery on the left, with posterior synechia and multiple 
iridotomies, and that a funduscopic examination showed a 
"normal CD ratio."  The external exam was also noted to 
reveal left lateral rectus palsy with inability to abduct the 
left eye past the midline.  The diagnoses were listed as 
history of skull fracture and trauma, with left lateral 
rectus palsy and diplopia, and chronic glaucoma, open-angle 
type, controlled.

On VA audiological examination in July 1998, it was noted 
that an October 1991 hearing evaluation had suggested hearing 
within normal limits in the right ear, and a moderately high 
frequency sensorineural hearing loss in the left ear.  The 
veteran reported decreased hearing since 1959.  His chief 
complaint was hearing loss.  He stated that his greatest 
difficulty was understanding speech in all situations.  He 
reported a history of tinnitus, vertigo, and noise exposure, 
and, as noted earlier, denied any medical treatment or 
surgery involving the ears in the past.  The following 
puretone thresholds, in decibels (MHz), were reported:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
5
20
LEFT
20
30
35
35
60

Speech discrimination (recognition) scores of 96 and 88 
percent were reported for the right and left ears, 
respectively, and the examiner noted that the results of the 
evaluation suggested hearing within normal limits in the 
right ear, and a mild to moderately severe mixed hearing loss 
in the left ear, and that the results were "consistent with 
those obtained previously in this office."

On more recent audiological evaluation, this time by a 
private audiologist, in July 1999, it was noted that the 
veteran reported hearing loss and ringing tinnitus in the 
left ear, with no past ear pathology, and no dizziness or 
headaches.  The following puretone thresholds were reported:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
15
20
LEFT
15
20
20
25
60

Speech discrimination (recognition) scores of 96 and 100 
percent were reported for the right and left ears, 
respectively.  Also, the subscribing audiologist indicated 
that left ear hearing appeared within normal limits from 250 
MHz through 3000 MHz, with a moderate decrease in hearing 
from 4000 MHz through 8000 MHz, but only in the left ear, and 
that discrimination among spoken words appeared "excellent" 
in both ears.


Initial considerations pertaining to VA's duty to assist and 
notify

During the pendency of this appeal, there was a significant 
change in the law.  Specifically, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 ("the VCAA"), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), currently codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001).  The VCAA, among other things, 
redefined VA's obligations with respect to the duty to assist 
and included an enhanced duty to notify every claimant as to 
the information and evidence necessary to substantiate his or 
her claim for VA benefits.  The law also eliminated the 
concept of well-groundedness, and is applicable to all claims 
filed on or after the date of enactment or those filed before 
the date of enactment but not yet final as of that date.

In August 2001, VA issued regulations implementing the 
provisions of the VCAA "to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits."  
See 66 Fed. Reg. 46520 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

It is the Board's opinion that VA has met its duty under the 
VCAA to assist the veteran in the development of the two 
claims hereby under review.  In the February 1999 statement 
of the case, as well as in an October 1999 supplemental 
statement of the case, which were issued during the pendency 
of the appeal, the veteran was given notice of the 
information, medical evidence, or lay evidence that was 
necessary to substantiate his claims for increased ratings.  
The veteran was informed of his right to a hearing, but he 
declined to have one in his Substantive Appeal of September 
1999.  The Board also notes that the record shows that the RO 
has made reasonable efforts to obtain all relevant records 
that have been adequately identified by the veteran, and it 
appears that all such evidence has been obtained and 
associated with the claims folder.  Further, the veteran's 
service medical records were previously obtained and 
associated with the claims folder, and VA examinations were 
conducted, and their reports have been associated with the 
file as well.

In view of the foregoing, the Board initially finds that all 
reasonable efforts to secure and develop the evidence that is 
necessary for an equitable disposition of the matters on 
appeal have been made by the agency of original jurisdiction.  
VA has substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to his case.  In the circumstances of this case, a 
remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  

Finally, it is noted that the Board's consideration of the 
VCAA regulations in the first instance is not prejudicial to 
the veteran because the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  

Laws and regulations applicable to all increased rating 
claims

The evaluations of service-connected disabilities are based 
upon the average impairment of earning capacity as determined 
by VA's Schedule for Rating Disabilities ("the Schedule").  
Generally, the degrees of disability specified in the 
Schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1, Part 4 (2001).

Separate rating codes identify the various disabilities.  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 
C.F.R. §§ 4.1 and 4.2 (2001).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment and, where there is 
a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. §§ 4.7, 4.10 (2001).

Past medical records do not take precedence over current 
findings in determining whether to increase a disability 
rating, although a rating specialist is directed to review 
the recorded history of disability to make a more accurate 
evaluation.  As indicated earlier, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  See 38 C.F.R. § 3.102, as 
amended by 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001).

Legal analysis of the first matter on appeal

Pursuant to Diagnostic Code 6092 of the Schedule, diplopia, 
or double vision, due to impaired muscle function, is rated 
under the provisions of Diagnostic Code 6090.  Under 
Diagnostic Code 6090, findings relating to diplopia are 
equated to loss of visual acuity.  See 38 C.F.R. § 4.84a, 
Diagnostic Codes 6090, 6092 (2001).  Thus, specific findings 
of diplopia are converted into terms that lend themselves to 
the mechanical application of 38 C.F.R. § 4.84a, Table V, 
which sets forth the "Ratings for Central Visual Acuity 
Impairment."  See 38 C.F.R. § 4.84a, Table V (2001).

Ratings on account of visual impairments considered for 
service connection are, when practicable, to be based only on 
examination by specialists.  Such special examinations should 
include uncorrected and corrected central visual acuity for 
distance and near, with record of the refraction.  The best 
distant vision obtainable after best correction by glasses 
will be the basis of the rating, except in cases of 
keratoconus, in which contact lenses are medically required.  
See 38 C.F.R. § 4.75 (2001).

To determine impairment of central visual acuity with the aid 
of Table V, the percentage evaluation will be found by 
intersecting the horizontal row appropriate for the Snellen 
index for one eye and the vertical column appropriate to the 
Snellen index of the other eye.  For example, if one eye has 
a Snellen index of 5/200 (1.5/60) and the other eye has a 
Snellen index of 20/70 (6/21), the percentage evaluation is 
found in the third horizontal row from the bottom and the 
fourth vertical column from the left.  Thus, the evaluation 
would be 50 percent, and the diagnostic code would be 6073.  
See 38 C.F.R. §§ 4.83a, 4.84a, Table V (2001).

Per Diagnostic Code 6090 of the Schedule, if the diplopia is 
from 31 to 40 degrees, it is rated (a) equivalent to 20/40 
visual acuity if it is up; (b) equivalent to 20/70 visual 
acuity if it is lateral; and (c) equivalent to 20/200 visual 
acuity if it is down.  If the diplopia is from 21 to 30 
degrees, it is rated (a) equivalent to 20/70 visual acuity if 
it is up; (b) equivalent to 20/100 visual acuity if it is 
lateral; and (c) equivalent to 15/200 visual acuity if it is 
down.  If the diplopia is central at 20 degrees, it is rated 
equivalent to visual acuity of 5/200, which is the more 
severe visual acuity impairment level recognized for 
diplopia.  See 38 C.F.R. § 4.84a, Diagnostic Code 6090 
(2001).

The above ratings will be applied to only one eye.  Ratings 
will not be applied for both diplopia and decreased visual 
acuity or field of vision in the same eye.  When diplopia is 
present and there is also ratable impairment of visual acuity 
or field of vision of both eyes the above diplopia ratings 
will be applied to the poorer eye, while the better eye is 
rated according to the best corrected visual acuity or visual 
field.  See 38 C.F.R. § 4.84a, Diagnostic Code 6090, Note 2 
(2001).  Also, when diplopia exists in two individual and 
separate areas of the same eye, the equivalent visual acuity 
will be taken one step worse, but no worse than 5/200.  See 
38 C.F.R. § 4.84a, Diagnostic Code 6090, Note 4 (2001).

Diagnostic Codes 6071 through 6074 of the Schedule address 
impairment of visual acuity when the vision in one eye is, as 
in the present case, rated as 5/200.  These diagnostic codes 
provide for ratings ranging between 30 and 100 percent 
depending on the visual acuity impairment of the other eye, 
the minimum rating of 30 percent being warranted under 
Diagnostic Code 6074 when the vision in that other eye is 
20/40 or better.  Ratings higher than 30 percent would be 
warranted, under Diagnostic Codes 6071 through 6073, if the 
vision in the other eye were 20/50, or worse.  See 38 C.F.R. 
§ 4.84a, Diagnostic Codes 6071-6074 (2001).

In the present case, since the evidentiary record shows that 
the vision in the veteran's nonservice-connected (right) eye 
is 20/20, and that his vision in his service-connected (left) 
eye, resulting from his diplopia, is 5/200, a rating of 30 
percent is appropriate under Diagnostic Code 6074 of the 
Schedule.

Additionally, the Board notes that when there is blindness of 
one eye as a result of service-connected disability and 
blindness in the other eye as a result of nonservice-
connected disability, compensation may be payable as if both 
disabilities were service-connected, provided the nonservice-
connected disability is not the result of the veteran's 
willful misconduct.  See 38 C.F.R. § 3.383(a)(1) (2001).  
Diagnostic Code 6062 provides for the assignment of a total 
(100 percent) rating when there is blindness of both eyes 
having only light perception.  38 C.F.R. § 4.84a, Diagnostic 
Code 6062 (2001).  Since the evidentiary record does not show 
that there is blindness in both of the veteran's eyes, a 
grant of a total rating under Diagnostic Code 6062 is not for 
consideration at this time.

It is further noted that if the evidence showed that there 
was anatomical loss of the left eye, with the veteran having 
vision acuity in his right eye as mild as 20/40, ratings 
ranging from a minimum of 40 percent to a maximum of 100 
percent might be warranted, depending on the severity of the 
visual acuity impairment in the veteran's right eye.  
38 C.F.R. § 4.84a, Diagnostic Codes 6063-6066 (2001).  In 
this case, there is no evidence of anatomical loss of the 
left eye.  Therefore, this particular diagnostic code is not 
applicable to the veteran's case.

Additional diagnostic codes that have not been discussed in 
this decision provide for ratings higher than 30 percent.  
However, these diagnostic codes are not applicable to this 
case, as they would all require levels of acuity impairment 
in the veteran's nonservice-connected (right) eye more severe 
than the reported 20/20 acuity in this case, in combination 
with levels of acuity impairment in the service-connected 
(left) eye more severe than the reported 5/200.  As explained 
earlier, the mechanical application of the visual acuity 
values obtained for both eyes to Table V of § 4.84a leads to 
the specific rating and diagnostic code that are applicable 
to each particular case.  In this case, such mechanical 
application has led to the current rating of 30 percent under 
Diagnostic Code 6074 of the Schedule.  

In view of the above, the Board concludes that a disability 
evaluation in excess of 30 percent for left lateral rectus 
palsy is not warranted.

Legal analysis of the second matter on appeal

Initially, it is noted that the VA regulations addressing the 
rating of hearing loss were amended during the pendency of 
this appeal.  See 64 FR 25202  (May 11, 1999) (codified at 
38 C.F.R. § 4.85-4.87 (2001), and compare with 38 C.F.R. § 
4.85-4.87a (1998).  Therefore, pursuant to Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991) (holding that where 
a law or regulation changes after a claim has been filed or 
reopened but before the appeal process has been concluded, 
the version most favorable to the veteran should and will 
apply, unless Congress provides otherwise or permits the 
Secretary to do otherwise), the version of the law or 
regulation most favorable to the veteran shall be applied.  
In this particular case, neither the "old" nor the amended 
regulations are more favorable to the veteran, insofar as the 
regulations were amended only to ensure that current medical 
terminology and unambiguous criteria were used, and to 
reflect current medical advances.  See 64 FR 25202  (May 11, 
1999).  The tables used to assign the Roman numerals and, 
then, to assign the appropriate disability rating were not 
changed.  Id.  The amended regulations do include additional 
provisions that pertain to hearing loss of 55 decibels or 
more in each of the four specified frequencies (i.e. 1000, 
2000, 3000, and 4000 Hertz), and to hearing loss with a 
puretone threshold of 30 decibels or less at 1000 Hertz and 
70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86(a), (b) 
(2001).  These provisions are not pertinent in this case 
because the veteran has neither hearing loss of 55 decibels 
in all four respective frequencies, nor a 30 decibel loss at 
1000 Hertz and a 70 decibel loss at 2000 Hertz for either 
ear.  Thus, overall, the Board is of the opinion that the 
outcome of this case is the same under either set of 
regulations.

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85.  Under 
these criteria, evaluations of bilateral hearing loss range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average puretone hearing threshold level, as measured by 
puretone audiometry tests in the frequencies 1,000, 2,000, 
3,000 and 4,000 Hertz, or cycles per second, divided by four.  
This average is used in all cases to determine the Roman 
numeral designation for hearing impairment from Table VI or 
VIa.  38 C.F.R. § 4.85(a), (d) (2001).

Table VI, "Numeric Designation of Hearing Impairment Based 
on Puretone Threshold Average and Speech Discrimination," is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based on a combination of the percent 
of speech discrimination (horizontal rows) and the puretone 
threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and puretone threshold average 
intersect.  38 C.F.R. § 4.85(b) (2001).  The amended 
regulations changed the title of Table VI from "Numeric 
Designations of Hearing Impairment" to "Numeric 
Designations of Hearing Impairment Based on Puretone 
Threshold Average and Speech Discrimination."  See 64 Fed. 
Reg. 25202 (May 11, 1999).

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing, while the vertical columns represent the ear having 
the poorer hearing.  The percentage evaluation is located at 
the point where the row and column intersect. 38 C.F.R. 
§ 4.85(e) (2001).  Table VII was amended in that hearing loss 
is now rated under a single code, that of Diagnostic Code 
6100, regardless of the percentage of disability.  See 64 
Fed. Reg. 25204 (May 11, 1999).

If a claimant has service-connected hearing loss in one ear 
and nonservice-connected hearing loss in the other ear, the 
hearing in the ear having nonservice-connected loss should be 
considered normal for purposes of computing the service-
connected disability rating, unless the claimant is totally 
deaf in both ears. VAOPGCPREC 32-97 (August 29, 1997).  See 
also Boyer v. West, 11 Vet. App. 477 (1998).  

In this case, service connection for hearing loss is in 
effect for the left ear only and there is no competent 
evidence showing the veteran to be deaf in either ear.  
Therefore, any defective hearing in the right ear may not be 
used in rating hearing loss in the veteran's left ear.  See 
38 C.F.R. § 3.383 (2001).  However because the Schedule uses 
numeric designations from I to XI for both ears in 
determining an evaluation, the Schedule assumes that there is 
defective hearing in both ears.  As such, to comply with the 
provisions of 38 C.F.R. § 4.14 and the criteria for rating 
defective hearing set forth in the Schedule, the auditory 
acuity in the veteran's right ear must be presumed in the 
present case to be Level I.

The sum of the hearing loss levels reported at the 1000, 
2000, 3000, and 4000 MHz in the veteran's left ear in July 
1998 and July 1999, divided by four in each case, results in 
average purethone thresholds of 40 and 31 decibels in July 
1998 and July 1999, respectively.  Speech discrimination 
scores of 88 and 100 percent were reported in July 1998 and 
July 1999, respectively.  Applying this data to Table VI of 
the Schedule, the Roman numeric designation is II, for July 
1998, and I, for July 1999.  38 C.F.R. § 4.85, Table VI  
(2001).  When the formula in Table VII for determining the 
disability evaluation is applied to either of these Numeric 
Designations for the poorer (service-connected left) ear, and 
the Numeric Designation of "I" for the better (nonservice-
connected right) ear, the result is a noncompensable (zero 
percent) disability rating in both instances.  See 38 C.F.R. 
§ 4.85, Table VII  (2001).  Accordingly, there is no basis 
for assigning an increased disability rating for hearing loss 
in the present case.

The Board is certainly cognizant of the veteran's argument to 
the effect that his left hearing loss is severe, and of his 
belief that it should therefore be rated higher than zero 
percent disabling.  However, the Board is bound in its 
decisions by applicable provisions of law and regulations.  
See 38 U.S.C.A. § 7104 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 19.5 (2001).  Also, the Court has explained that the 
assignment of disability ratings for hearing impairment is 
derived from a mechanical application of the Schedule to 
numeric designations assigned after audiometric evaluations 
are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  In this case, the mandated mechanical application of 
the Schedule to the numeric designations assigned based on 
the reported audiometric evaluations that include one 
conducted by a private specialist, does not warrant a 
compensable rating.  

In view of the above, the Board concludes that a compensable 
disability rating for left ear hearing loss is not warranted.


ORDER

1.  Entitlement to a disability evaluation in excess of 30 
percent for left lateral rectus palsy is denied.

2.  Entitlement to a compensable disability evaluation for 
left ear hearing loss is denied.


		
	ROBINSON ACOSTA
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



